Citation Nr: 0832662	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-09 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left forearm disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the claim.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in October 2002.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.

This case was previously before the Board in April 2004, 
October 2005, and April 2007.  In April 2004, the Board 
remanded the case for additional development.  Thereafter, by 
an October 2005 decision, the Board denied the claim.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a December 2006 
Order, the Court, pursuant to a joint motion, vacated the 
Board's decision and remanded the case for compliance with 
the instructions of the joint motion.  The Board subsequently 
remanded the case in April 2007 in order to comply with the 
instructions of the joint motion.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the RO has substantially complied with the remand 
directives.  Thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the veteran 
does not currently have a left forearm disorder related to 
his VA surgeries in September 1991 or May 1992, or otherwise 
due to VA treatment.

3.  There is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
left forearm disorder are not met.  38 U.S.C.A. §§ 1151, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the Board must 
acknowledge that the veteran was not sent pre-adjudication 
notice regarding his claim for compensation under 38 U.S.C.A. 
§ 1151.  Nevertheless, the United States Court of Appeals for 
the Federal Circuit has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Here, the veteran was sent VCAA-compliant notification by 
letters dated in April 2004 and June 2007, followed by 
readjudication of the claim via Supplemental Statements of 
the Case in May 2005 and May 2008.  Taken together, these 
letters informed the veteran of what was necessary to 
substantiate his claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case. As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, in appellant's brief to the Court, 
dated in August 2006, the veteran's attorney cited to 
relevant caselaw, statutes, and regulations, regarding his 
current claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board acknowledges that the notice provided to the 
veteran with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, for the 
reasons stated below, the preponderance of the evidence is 
against the claim, and it must be denied.  As such, no 
disability rating and/or effective date is to be assigned or 
even considered for this claim.  Consequently, the Board 
concludes that the veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as noted in the preceding paragraph, the 
veteran has indicated familiarity with the requirements for 
the benefit sought on appeal.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

The Board also observes that it previously determined that 
the duty to notify had been satisfied in the October 2005 
decision.  However, neither the August 2006 appellant's brief 
nor the November 2006 joint motion that was the basis for the 
Court's Order identified any deficiency in the duty to 
notify.  The Court has stated that advancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court, and that 
such a practice hinders the decision-making process and 
raises the undesirable specter of piecemeal litigation.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will 
[not] review BVA decisions in a piecemeal fashion"); see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court").  The Board is 
therefore confident that if the Court had any substantive 
comments concerning the Board's findings regarding the duty 
to notify, such would have surfaced in the joint motion or 
the Court Order so that any deficiencies could be corrected.

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claim, to include records from 
the Social Security Administration.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested. In 
fact, he indicated in a May 2008 statement that he had no 
further evidence in his possession to submit.  Moreover, he 
was accorded a VA medical examination in June 2004, with a 
supplemental opinion/addendum promulgated in April 2008 in 
accord with the April 2007 remand directives.  Consequently, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence. 38 
C.F.R. § 3.159(a)(1).

The veteran filed his claim for compensation under 
38 U.S.C.A. § 1151 in August 2000.  Effective October 1, 
1997, 38 U.S.C.A. § 1151 was amended by the United States 
Congress.  See § 422(a) of PL 104-204.  The purpose of the 
amendment was, in effect, to overrule the United States 
Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 
(1994), which held that no showing of negligence was 
necessary for recovery under Section 1151.  In pertinent 
part, Section 1151, as amended, reads as follows:

Compensation under 38 U.S.C.A. § 1151 
shall be awarded for a qualifying 
additional disability or a qualifying 
death of a veteran in the same manner as 
if such additional disability or death 
were service-connected.  For purposes of 
this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).

In the case, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151.

The Board acknowledges that the veteran underwent surgery on 
his left forearm in September 1991 and May 1992; 
specifically, decompression of the left anterior interosseous 
nerve in 1991, and tendon transfer of the left 
brachioradialis to the flexor pollicis longus tendon in May 
1992.  However, nothing in the contemporaneous medical 
records from these surgeries indicates an additional 
disability developed in the left forearm as a result of these 
surgeries.  

The Board further notes that no competent medical opinion is 
of record which supports the veteran's contentions.  Rather, 
the June 2004 VA medical examination, as well as the April 
2008 supplemental opinion/addendum, contain opinions against 
the claim.  The VA examiner who conducted the June 2004 
examination did so for the express purpose of determining 
whether the veteran had a left forearm disability that could 
be related to the September 1991 and May 1992 VA surgeries.  
Following examination of the veteran and review of his claims 
folder, the examiner explicitly stated that the veteran did 
not have additional disability of the left forearm as a 
result of VA surgeries.  

Both the August 2006 appellant's brief and November 2006 
joint motion asserted that the June 2004 VA examination was 
inadequate because it failed to address X-ray findings of a 
small metallic foreign body in the left forearm.  
Accordingly, the Board remanded the case in April 2007, in 
part, for the June 2004 VA examiner to express an opinion as 
to whether the metallic foreign body was the result of VA 
surgeries accomplished in 1991 and/or 1992, and thereafter 
and also whether the metallic foreign body is productive of 
additional disability of the left forearm.

In April 2008, the VA examiner who conducted the evaluation 
in June 2004 stated, in part, that the metallic particle 
which was seen to be present was close to the surface but on 
the dorsal, as opposed to the ventral where surgery was 
involved and located.  The examiner further opined that this 
incidental finding of a metal fragment close to the surface 
of the forearm on the dorsal aspect did not produce 
additional disability.

Although the VA examiner stated in the April 2008 opinion 
that he was not able to review the record of the second 
operation in 1992, it is noted that there were findings of 
the metallic foreign body on X-rays conducted prior to the 
May 1992 surgery.  Simply put, as the metallic body was 
present prior to the surgery, it is axiomatic that it cannot 
be a result of the surgery.

In view of the foregoing, the Board concludes that the 
competent medical evidence reflects that the veteran does not 
currently have a left forearm disorder related to his VA 
surgeries in September 1991 or May 1992, or otherwise due to 
VA treatment.

No competent medical opinion is of record which refutes the 
aforementioned VA examiner's findings.  

In addition to the foregoing, the Board notes that the June 
2004 VA examiner opined, in both the original examination 
report and the April 2008 supplemental opinion/addendum, that 
there is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to this claim must be 
denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left forearm disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


